                                                                           MEMO ENDORSED
GEORGIA M. PESTANA                          THE CITY OF NEW YORK                             JOHN L. GARCIA
Acting Corporation Counsel                                                                      Senior Counsel
                                            LAW DEPARTMENT                                   Phone: (212) 356-5053
                                               100 CHURCH STREET                               Fax: (212) 356-1148
                                                                                             johgarci@law.nyc.gov
                                               NEW YORK, N.Y. 10007


                                                                      July 8, 2021
       BY ECF
       Honorable Katherine Polk Failla
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, New York 10007

                Re:      Michael Taylor v. City of New York, et al.
                         19 Civ. 6754 (KPF)

       Your Honor:

              I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation Counsel
       for the City of New York, and the attorney assigned to represent the defendants in the
       above-referenced matter. Defendants write to respectfully request a six-week extension of time,
       from July 15, 2021 to August 26, 2021, to serve and file their motion for summary judgment and
       corresponding extensions to the briefing schedule as detailed below. Plaintiff’s counsel, Samuel
       C. DePaola, consents to the instant application, which is the first of its kind.

               By way of background, this matter concerns plaintiff’s August 31, 2016 arrest and
       subsequent prosecution. (Complaint, July 19, 2019, ECF No. 1.) Plaintiff brings purported
       claims, among others, of false arrest, malicious prosecution, and excessive force. (Compl.)
       Discovery in this matter closed on April 8, 2021. (See Order, Apr. 9, 2021, ECF No. 57.) On
       April 29, 2021, defendants wrote to the Court requesting a pre-motion conference for their
       anticipated summary judgment motion on all of plaintiff’s claims. On May 4, 2021, that
       conference was held before Your Honor.1 After an attempt by the parties to resolve this matter
       without motion practice, defendants wrote to the Court to propose the current briefing schedule,
       which the Court endorsed on June 4, 2021. (See ECF Nos. 59 & 60.) It was not until after the

       1
        Pursuant to the Court’s instructions at the May 4, 2021 conference, defendants have obtained a
       copy of the conference’s minutes and can provide a copy to the Court at its request.
    above that the undersigned was transferred to the instant case due to prior counsel’s departure
    from the Office of the Corporation Counsel, and on July 2, 2021, the undersigned entered his
    appearance as counsel of record for the defendants. (See ECF No. 63.)

           Defendants now request a six-week extension of time to serve and file their motion for
    summary judgment for several reasons. First, the undersigned requires time to become familiar
    with the case file as the undersigned only recently appeared in this matter. While normally,
    defendants would seek a shorter extension, in this case, however, the undersigned also has a trial
    in the matter of Michael Smith Baker v. Detective German, et al., 15 Civ. 7296 (KPF), which is
    scheduled to begin before Your Honor on July 27, 2021. As such, the undersigned requires time
    to prepare for that trial as well as for the trial itself, which will take time away from working on
    the motion for this matter.

          For the foregoing reasons, defendants respectfully request that the Court extend their time
    to move for summary judgment by six weeks and amend the briefing schedule, as follows:

           Defendants’ motion due:                               August 26, 2021
           Plaintiff’s Opposition due:                           October 7, 2021
           Defendants’ Reply, if any, due:                       October 21, 2021

           Defendants thank the Court for its attention and consideration herein.

                                                                 Respectfully submitted,




                                                                 John L. Garcia
                                                                 Senior Counsel
                                                                 Special Federal Litigation Division
    cc:    All counsel of record


Application GRANTED. Defendants' moving papers shall be due on or
by August 26, 2021; Plaintiff's opposition shall be due on or by
October 7, 2021; and Defendants' reply shall be due by October
21, 2021. No further extensions will be granted.

Dated:       July 8, 2021                                   SO ORDERED.
             New York, New York




                                                            HON. KATHERINE POLK FAILLA
                                                     2      UNITED STATES DISTRICT JUDGE
